DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US 2017/0053818) in view of Ookura et al (US 2008/0156785) or Fulton (US 2003/0218002), Nashimoto (US5,147,498), and Cibere (US 2017/0194177).
	Aoyama shows the method and structure claimed including continuous light lamps (HL) for heating a substrate (W) to a preheating temperature (T1), a flash lamp (FL) for irradiating a front surface of the substrate, a radiation thermometer (120) for acquiring a plurality of temperature measurement values by measuring temperatures of the substrate at predetermined sampling intervals (t2, t3, t4, t5) wherein a temperature 
	Ookura shows calculating an integrated value of a temperature that is added over a period of time in its sequence as illustrated in Figures 16-18. Also see para [0195], [0200] and [0201]. 
	Fulton also shows it is known to calculate an integrated value of a temperature that is known to be a summation of values over a period of time or an interval of time. Also see para [0032]. 
	Nashimoto shows it is known to determine a temperature of a substrate including calculating an upper limit and lower limit temperature of the substrate from a set temperature, as a standard temperature, wherein if the temperature deviates from the set temperature with the upper limit would be a predetermined value that is over/added to the set temperature and the lower limit would be a predetermined value that is lower or subtracted from the set temperature, and when the substrate temperature exceeds either the upper limit or the lower limit, an alarm would sound which can be indicative of undesired substrate condition. Also, see column 4, line 63 to column 5, line 11. 

	In view of Ookura or Fulton, Nashimoto, and Cibere, it would have been obvious to one of ordinary skill in the art to adapt Aoyama with the temperature integrated value such as the increased temperature Δ T that is added over a period of time or sequentially over a period of time to calculate the integrated value as known in the art wherein such integrated value is used to determine not only a processing temperature of the substrate but also a breakage of the substrate based on the temperature integrated values that include an upper limit and a lower limit which are calculated as an added deviation over the set/standard temperature value and as a subtracted deviation from the set/standard temperature value, respectively, to assess the conditions of the substrate including its breakage due to thermal stress in the substrate to allow the user to effectively process and control the substrate to maintain its desired temperature and prevent a breakage of the substrate as desired by the user. 
	With respect to claims 6 and 12, Aoyama shows the start point of integration at the time (t4) at which a temperature (T3) of the substrate rises higher than the preheating temperature (T1) wherein the temperature integration value Δ T is measured. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of the newly applied Nashimoto reference. 
Nashimoto teaches for processing and monitoring a substrate based on the temperature of the substrate that deviates from an upper limit and a lower limit from a set temperature wherein when the deviation falls outside of those limits, an alarm would sound that is indicative of a potential problem wherein such problem would include a breakage of the substrate which is can to occur as taught in Cibere due to thermal stress in the substrate that includes rapid heating (para 0027) and cooling (para 0030). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/SANG Y PAIK/Primary Examiner, Art Unit 3761